Exhibit 10.25

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

MANUFACTURING AND SUPPLY AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 8 day of December,
2015 (the “Effective Date”), by and between Vention Medical Design and
Development, Inc. with its principal place of business at 261 Cedar Hill Street,
Marlborough, Massachusetts (“Supplier”), and Nevro Corp. having its principal
place of business at 1800 Bridge Parkway, Redwood City, California 94065
(“Customer”).

WHEREAS, Supplier has agreed to manufacture and supply to Customer those
products listed in Appendix A, attached and made a part hereof (“Products”), and
Appendix A may be amended and/or supplemented from time to time in writing upon
mutual agreement of the Parties; and

WHEREAS, Customer desires that Supplier manufacture and supply the Products to
Customer;

NOW, THEREFORE, in consideration of the terms and provisions of this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Supplier and Customer (each a “party” and
collectively the “parties”), agree as follows:

 

1. DEFINITIONS

1.1 “Applicable Laws” means all applicable statutes, ordinances, codes,
executive or governmental orders, laws (including common law), rules, and
regulations, including without limitation any rules, regulations, guidelines or
other requirements of Regulatory Authorities, that may be in effect from time to
time.

1.2 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term shall extend
from the commencement of such period to the end of the first complete Calendar
Quarter thereafter; and (b) the last Calendar Quarter of the Term shall end upon
the expiration or termination of this Agreement.

1.3 “cGMP” means the regulations set forth in (a) 21 C.F.R. Parts 210–211, 820
and 21 C.F.R. Subchapter C (Drugs), Quality System Regulations and requirements
thereunder imposed by the FDA, (b) Commission Directive 2003/94/EC laying down
the principles and guidelines of good manufacturing practice in respect of
medicinal products for human use and investigational medicinal products for
human use and requirements thereunder imposed by the EMA, and (c) any similar or
equivalent regulations and requirements in jurisdictions where services are
provided pursuant to this Agreement.

1.4 “Components” shall mean any raw materials, work-in-process inventory and
supplies included in or required for the manufacture of Products in accordance
with the Specifications, including without limitation those parts, materials and
supplies list set forth on Appendix D.

 

Manufacture and Supply Agreement – VENTION Medical, Inc.



--------------------------------------------------------------------------------

1.5 “Confidential Information” means any and all technical and non-technical
information provided by either party to the other, either directly or
indirectly, whether in graphic, written, electronic or oral form, whether or not
marked or identified at the time of disclosure as confidential, so long as by
its context the information would reasonably be deemed to be confidential,
including without limitation unpublished patent applications and other filings,
trade secrets, and other proprietary information, including (i) information
regarding ideas, technology and processes (such as, but not limited to, assays,
techniques, sketches, schematics, drawings, models, designs, inventions,
know-how, technical documentation, equipment, algorithms, software programs,
software source documents, formulae); (ii) information concerning or resulting
from research and development projects and other projects (such as, but not
limited to design details and specifications, engineering information, and works
in process); (iii) business and financial information (such as, but not limited
to, current, future, and proposed products and services, financial information
and models, information relating to procurement requirements, purchasing,
manufacturing, customer lists, product plans, product ideas, business
strategies, marketing or business plans and information regarding third parties,
suppliers, customers, employees, investors or facilities); and (iv) any
information created using the foregoing Confidential Information; in each case
of the party disclosing the Confidential Information. The Confidential
Information may also include information the disclosing party provides regarding
third parties, or previously disclosed to the disclosing party by a third party.

1.6 “GMP” shall mean compliance with ISO13485:2003 and the Quality System
Regulations set forth in 21 CFR Part 820, and all additional standards,
documents or regulations that replace, amend, modify, supplant or complement any
of the foregoing.

1.7 “Intellectual Property Rights” shall mean all rights held by a party in its
technology, products and business information, some or all of which may
constitute Confidential Information, and including but not limited to patent
rights, copyrights, trademark rights, goodwill, inventions, improvements,
discoveries, designs, modifications, data, rights in business information
(including without limitation financial information, clinical information and
regulatory information), trade secrets, mask works, know-how and all other
intellectual property and proprietary rights known now or in the future in any
jurisdiction, including the right to apply for any of the foregoing, and the
right to sue with respect to any of the foregoing.

1.8 “Minimum Quarterly Volume” shall mean the aggregate number of Products
required to be ordered by Customer in a given Calendar Quarter, as set forth in
Appendix E.

1.9 “Product Inventions” shall mean all designs, data, information, inventions,
improvements, discoveries (whether patentable or not), processes, software, and
devices developed by either party in connection with performing services under
this Agreement.

1.10 “Product Specifications” shall mean Customer’s written specifications for
the manufacture and testing of the Products, the current form of which is set
forth at Appendix G, as such specifications may be amended from time to time by
Customer by written notification to Supplier.

1.11 “Purchase Order” shall mean an order in the form attached as Appendix H
placed by Customer for the purchase of a specified quantity of (a) Products, or
(b) Components, during the Term of this Agreement.

 

2



--------------------------------------------------------------------------------

1.12 “Safety Stock” shall mean the quantity of Components to be purchased by
Supplier, upon written request by Customer (including by way of a Purchase
Order) and at Customer’s sole expense, in excess of the amount required by
Supplier to meet Customer’s Binding Forecasts or Component lead times.

1.13 “Shipment Date” shall mean the requested shipment date for Products from
the Supplier manufacturing facility as specified in a Purchase Order, or as
otherwise mutually agreed by the parties in writing.

1.14 “Test System” shall mean shall mean a production system for conducting
software and/or hardware testing at various stages of Product assembly to verify
the functionality and ensure the quality of the Product.

 

2. MANUFACTURE AND SUPPLY OF PRODUCTS

2.1 Supplier’s Obligations Supplier shall use its best efforts to manufacture
and supply Customer with its requirements for Products, and to manufacture all
Products in accordance with the Product Specifications.

2.2 Change Orders. If Customer wishes to make any change or modification to the
Product and/or the Product Specifications, including without limitation any
change to the Components included therein (a “Change”), Customer shall notify
Supplier in writing of the details of such Change. Supplier shall agree to
promptly implement any reasonable and lawful Change requested by Customer,
including without limitation any Change that is required by applicable laws or
regulations or any regulatory authority. The parties shall discuss in good faith
the steps required to implement such Change, including any adjustment to pricing
for Products at the time of such Change, which may be required so as to allow
Supplier to maintain its profit margins at the level immediately prior to such
Change. Supplier shall (i) have a reasonable period of time (not less than
thirty (30) days) to implement any such Change and (ii) be entitled to full
reimbursement by Customer for any reasonable out-of-pocket costs incurred by
implementing such Change, in addition to any agreed modification to the Product
pricing mutually agreed by the parties in accordance with the foregoing sentence
Supplier shall not implement any Change, or make any other changes to equipment,
Components, manufacturing and quality assurance procedures, or methods and
techniques used to manufacture a Product without Customer’s prior written
consent, which may be withheld in Customer’s sole reasonable discretion.

2.3 Subcontracting. Supplier shall have the right to subcontract services
provided under this Agreement to third parties solely with the prior written
consent of Customer, such approval not to be unreasonably withheld. Supplier
shall provide to Customer any reasonable information requested by Customer in
relation to such third party, including the identity of such third party and the
nature and extent of the services intended to be subcontracted. Upon Customer
granting consent to the use of a specified third party subcontractor, such third
party shall be an approved “Sub-Tier Supplier” (as defined in the Quality
Agreement). Supplier shall enter into a binding written agreement with any
approved Sub-Tier Supplier, which shall be consistent with the terms of this
Agreement, and shall contain, at a minimum, terms relating to the ownership of
Intellectual Property Rights and Confidential Information consistent with those
set forth herein. Supplier shall remain liable for all acts and omissions of any
approved Sub-Tier Supplier, and for

 

3



--------------------------------------------------------------------------------

any breach of this Agreement by such Sub-Tier Supplier. Notwithstanding the
foregoing, Supplier is responsible for communicating all requirements to
Sub-Tier Suppliers that are engaged and managed by Supplier. This includes
Sub-Tier Suppliers that have been identified as third party suppliers for any
part of the Services hereunder by Customer. In the event that Customer needs to
communicate directly with a Sub-Tier Supplier, Customer will make all reasonable
efforts to coordinate any such communications with Supplier.

2.4 Customer’s Purchase Obligations Within five (5) days following the Effective
Date, Customer shall provide Supplier with a twelve (12) month forecast of
Customer’s expected purchase of Products (the “Initial Forecast”), with the
earliest Shipment Date for the Products covered by such forecast mutually agreed
upon by both parties. The first six (6) months of such Initial Forecast shall be
binding, and the second six (6) months of the Initial Forecast shall be
non-binding. Following the Effective Date, Customer shall issue quarterly
rolling forecasts by the last day of each Calendar Quarter for the twelve
(12) months immediately following the date of such forecast, with the first six
(6) months of each such rolling forecast being binding upon the parties (such
six (6) month forecast the “Binding Forecast”).

2.5 Cooperation. Supplier and Customer agree to cooperate with each other and
work jointly to establish and maintain a smooth and efficient timetable for the
manufacture and supply of Products to Customer hereunder. Supplier shall use its
best efforts to supply Customer with all of its Product requirements in
accordance with Section 2.1, provided that Supplier shall not be in breach of
this Agreement or otherwise liable for any failure to supply quantities of
Products (a) in excess of Customer’s most recent Binding Forecast to the extent
provided in Section 3.2 or (b) at volumes materially in excess of Supplier’s
expected production capacity set forth on Appendix B. Unless otherwise agreed to
between the parties, the parties will use their best efforts to allocate the
manufacture and supply of Products relatively evenly over the course of time
under the expected production schedule set forth on Appendix B.

2.6 Component Supply

(a) Component Supply. Supplier shall purchase a quantity of Components required
for the manufacture of Products for the first [***] ([***]) months of the
Initial Forecast. Upon Customer’s request, Supplier and Customer will also
discuss any amendments that should be made to the list of Components to be
purchased by Supplier, including by reason of more favorable pricing terms that
may be available to Customer, and at Customer’s discretion, Customer may request
that certain Components become Consigned Components (in which case
Section 2.6(d) shall apply to such components), or that Consigned Components
should be purchased by Supplier. Supplier shall be responsible for acquiring all
Components, including associated costs of shipping, freight, taxes and duties,
and for managing inventory of Components and ensuring that Supplier has
sufficient quantities (not to be less than [***] ([***]) months’ supply) of
Components in stock to meet Customer’s Binding Forecasts. Supplier shall keep
Customer regularly informed of the status of the Component inventory, and shall
immediately notify Customer in the event of any potential material delays or
shortages that may impact the ability to manufacture Products in accordance with
Binding Forecasts, or to meet Shipment Dates.

 

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Additional Components In addition to the inventory of Components to be held
by Supplier against Customer’s future Purchase Orders based on the Binding
Forecasts pursuant to Section 2.6(a), upon the reasonable written request of
Customer, which may include to address anticipated long third party vendor lead
times, and at Customer’s expense, Supplier shall purchase Safety Stock of
Components in quantities specified by the Customer, up to an additional [***]
([***]) month supply of such Components, provided that Customer shall be fully
liable for the cost of any Safety Stock that remains unused at the date of
termination or expiration of this Agreement, provided that Supplier shall use
reasonable efforts to utilize such Safety Stock for other customers or in other
activities, and Customer shall not be liable for the cost of any Safety Stock so
utilized.

(c) Specification Changes. In the event that as a result of a Change, Components
purchased by Supplier prior to such Change (as defined in Section 2.2) become
obsolete or are no longer able to be utilized in the manufacture of Products,
Customer shall reimburse Supplier for Supplier’s out-of-pocket costs incurred in
relation to the purchase of such Components, within thirty (30) days following
the presentation by Supplier of a valid invoice for such costs, unless Customer
requests in writing that Supplier to use such Components to manufacture Products
under the Specifications in existence prior to such Change, rather than
reimburse Supplier for the costs of such Components, and provided that Supplier
shall use commercially reasonable efforts to return such Components to the
applicable third party vendor.

(d) Consigned Components. During the Term, in lieu of Supplier purchasing
certain Components pursuant to Sections 2.6(a) and 2.6(b) Customer may notify
Supplier in writing that Customer wishes to supply certain materials, parts and
supplies directly to Supplier for incorporation into Products manufacture by
Supplier (such directly supplied materials, parts and supplies, the “Consigned
Components”). Customer shall be solely responsible for determining the required
quantities of Consigned Components, and for all orders, payments and timing of
delivery of such Consigned Components. Customer shall use commercially
reasonable efforts to ensure that sufficient quantities of Consigned Components
are delivered to Supplier in sufficient time to enable Supplier to meet its
manufacturing and delivery obligations with respect to Products based on
Purchase Orders and Binding Forecasts, provided that Supplier shall have no
liability for any failure to deliver Products to Customer where such failure
arises as a result of Customer’s failure to deliver Consigned Components to
Supplier in a timely fashion or at all, or to provide Supplier with adequate
quantities of Consigned Components. Customer assumes all liability for the
quality of all Consigned Components, and Supplier shall not be responsible for
any defects discovered therein, provided that Supplier shall carry out a
reasonable inspection of such Consigned Components in accordance with Supplier’s
standard operating procedures promptly upon delivery to Supplier. Supplier
shall, within ten (10) days following receipt of any Consigned Components,
notify Customer of any defects identified in such Consigned Components or any
discrepancy in quantity

 

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

delivered. Without limiting the foregoing, Supplier shall promptly inform
Customer of any additional defects in the Consigned Components discovered or
revealed by further inspection by or through the manufacturing process for
Products that could not have been discovered at the time of delivery of such
Consigned Components. Supplier will provide Customer with a written statement of
Consigned Components used by Supplier at the end of each month.

 

3. ORDERS; DELIVERY; INVOICING AND PAYMENT

3.1 Orders. During the term of this Agreement, and subject to Section 3.2,
Customer shall issue quarterly Purchase Orders on or before the first day of
each quarter for quantities for Shipment Dates in the Calendar Quarter
commencing no less than six (6) months from the date of placement of such
Purchase Orders, unless the parties mutually agree upon a shorter lead time for
manufacture of such Products based on the production schedule established
jointly between the parties and set forth in Appendix E. By way of example, on
or before December 31st, Purchase Orders will be issued for Shipment Dates in
the third Calendar Quarter commencing July 1st. Each Purchase Order shall
specify the type and quantity of the Product to be delivered, as well as
requested Shipment Date, provided that the aggregate quantity of Products
ordered on Purchase Orders for Shipment dates in a given Calendar Quarter shall
not be less than the Minimum Order Quantity for such Calendar Quarter. Each
Purchase Order, or any acknowledgment thereof, invoice, bill of lading or
acceptance by Customer, shall be governed by the terms of this Agreement, which
shall supersede any printed terms on any Purchase Order, quotation,
acknowledgement, confirmation or invoice.

3.2 Increases in Order Quantity. Customer may place Purchase Orders for
quantities of Products in excess of the quantities specified in Customer’s most
recent Binding Forecast, and Supplier shall use its best efforts to meet such
increased demand, provided that (i) Supplier shall have no obligation to supply
quantities of Products in excess of [***] percent ([***]%) in excess of
Customer’s most recent Binding Forecast and (ii) Supplier shall not be liable
for any failure to supply any quantity of Products in excess of Customer’s most
recent Binding Forecast, to the extent that such failure results from a failure
by Customer to place an order for sufficient quantities of Components to meet
the quantity specified in such Purchase Order, or a failure by Customer to
supply the necessary quantities of Consigned Components required to fulfil such
increased Customer demand for Products. Where Customer places a Purchase Order
for a quantity of Products in excess of its most recent Binding Forecast, the
Parties shall discuss any expedite fees, overtime and/or freight charges
required to support such increased orders and any such costs shall be borne by
Customer and subject to Customer’s prior written approval, not to be
unreasonably withheld. Supplier shall have no obligation to manufacture any
increased quantities of Products unless and until Customer has approved any
associated excess charges associated with such increase. Customer shall
reimburse Supplier for all such costs within thirty (30) days following the
presentation of a valid invoice for such costs by Supplier.

3.3 Cancellation and Rescheduling of Purchase Orders. Supplier shall use
commercially reasonable efforts to accommodate requests by Customer to
reschedule, decrease or cancel the

 

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

manufacture of quantities of Product in a given Purchase Order. Customer shall
be liable for any reasonable costs incurred by Supplier as a direct result of
such decrease, rescheduling or cancellation, provided that Supplier shall use
commercially reasonable efforts to minimize any such costs, and provided further
that Customer shall not be liable for the costs of any Components that are able
to be used or reused in the manufacture of Products under any subsequent
Purchase Order.

3.4 Delivery. Unless otherwise agreed to in writing by the parties, all Products
manufactured for Customer shall be sold to Customer F.O.B. (INCOTERMS 2010)
Supplier’s dock. Customer may specify the carrier and mode of transportation for
each Purchase Order, or may provide a standing instruction for all Purchase
Orders, provided that if no carrier or mode of transportation is specified by
Customer, Supplier may select the carrier and mode of transportation that
Supplier reasonably believes is most appropriate to meet Customer’s delivery
requirements.

3.5 Acceptance Testing; Defects.

(a) Customer will be entitled to conduct acceptance testing on all Product
deliveries. Within thirty (30) calendar days of Customer’s receipt of the
Product (the “Product Acceptance Period”), If the product fails the acceptance
testing the Customer will provide Supplier with a written notice detailing the
Product Specifications that such Product has failed to meet. If the Product
delivered hereunder fails to conform to the Product Specifications or to such
other testing and acceptance criteria as may be mutually agreed upon by the
parties, Customer shall notify Supplier in writing of such failure, detailing
the nature of the alleged failure, and the parties will promptly discuss means
to resolve any such failure. Assuming that Supplier agrees that the Product is
non-conforming, all costs associated with remedying such failure shall be borne
by Supplier. The parties will work in good faith to mutually resolve any
disputes in accordance with section 3.5(c) below. Supplier shall then deliver to
Customer, pursuant to an agreed-upon schedule, but in no event in greater than
thirty (30) days, Products that meet the applicable Product Specifications. Upon
re-delivery, Customer shall have an additional fifteen (15) business day period
to acceptance test the applicable Product and provide either written acceptance
of the Product or a written statement detailing the Product Specifications such
Product failed to meet. If after two (2) such cycles, Customer reasonably
rejects such Product again, Customer may elect to continue the process of
modification and acceptance testing or terminate the applicable Purchase Order
or the Agreement, provided that Supplier shall be required to refund to Customer
all amounts paid by Customer with respect to such non-conforming Product, and
any amounts prepaid under such Purchase Order for Products not yet manufactured
and delivered to Customer.

(b) Notwithstanding the foregoing, if Customer does not submit a written notice
of rejection within the Product Acceptance Period, such shipment will be deemed
accepted by Customer, except with respect to any defect in the Product that
results in the Product not conforming to the Product Specifications that was not
discoverable with commercially reasonable inspection (“Latent Defect”). Customer
shall notify Supplier within twenty (20) days after discovery of any Latent
Defect not discoverable upon reasonable physical inspection, and in any event no
later than twelve (12) months after the date the Product was delivered to
Customer, otherwise such shipment will be deemed accepted by Customer.

 

7



--------------------------------------------------------------------------------

(c) If there is any dispute regarding the conformity of a shipment of Product
with the Product Specifications, following delivery by Customer of a notice of
non-conformity within the Product Acceptance Period, then the Parties agree that
Customer will submit a sample of the relevant nonconforming Product to an
independent testing laboratory of recognized repute selected by Customer and
reasonably acceptable to both parties for analysis, subject to terms of
confidentiality no less restrictive than those set forth in this Agreement, and
under procedures approved by the Parties’ quality assurance personnel, of the
conformity of such Product with the Product Specifications. The costs associated
with such analysis by such independent testing laboratory will be paid by the
party whose assessment of the conformity of the Product with the Product
Specifications was mistaken. The determination by the independent testing
laboratory, unless clearly erroneous, will be final and binding.

3.6 Recurrent Product Non-Conformity In the event that (a) a material number of
Products in a single delivery do not conform with the Product Specifications, or
(b) the same or similar reason for non-conformity with Product Specifications
occurs multiple times within a single shipment of Products, or occurs repeatedly
within multiple or consecutive shipments of Products (such non-conformity a
“Recurrent Defect”), then the Parties shall discuss in good faith the nature of
such Recurrent Defect and a mutually acceptable plan for addressing such
Recurrent Defects, and Supplier shall promptly carry out an investigation of the
possible causes of such Recurrent Defect, including without limitation a review
of Supplier’s manufacturing processes and quality control and quality assurance
activities with respect to Products, and shall notify Customer in writing of its
findings and its proposal for steps to remedy such Recurrent Defect. All costs
associated with the conduct of such investigation, preparation of a remedial
plan, and implementation of such remedial plan to eliminate the occurrence of
such Recurrent Defects shall be borne solely by Supplier, unless such Recurrent
Defect is the result of Customer’s breach of this Agreement, gross negligence or
willful misconduct, in which case the costs shall be borne by Customer.

 

4. PRICE

4.1 Purchase Price. The initial prices for Products purchased hereunder are set
forth in Appendix B, attached hereto. Without limiting any other provision
hereunder, including Section 4.2, at the end of the first quarter of the Term,
and each quarter thereafter that this Agreement remains in effect, Supplier
shall notify Customer of any proposed Product price increase or decrease for the
next succeeding quarter, and the basis on which such price is to be increased or
decreased. No price increase shall be take effect until Customer has provided
its written consent, not to be unreasonably withheld or delayed. Any increase or
decrease in Product unit price shall be applicable only to those product lots of
Product for which the production process is completed after the parties have
agreed upon the change in Product price and shall remain in effect until another
price change occurs.

4.2 Price Adjustment. Upon written notice to Customer, the purchase price for
Products may be adjusted by Supplier, to appropriately reflect material changes
in Supplier’s direct manufacturing costs, including, but not limited to
documented increases in the costs of raw material, packaging and other
materials, that adjust completed device cost by greater than [***] dollars. Upon
request from Customer, Supplier will provide documentation evidencing increases

 

8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

in such costs, and in the event of a disagreement as to a Product pricing
adjustment, the parties will, in good faith, negotiate such adjustment.
Additionally, the parties understand and agree that the prices reflected in the
Initial Pricing List, attached as Appendix B and referenced above, are based
upon certain assumptions and information provided by Customer, including, but
not limited to, information regarding the type, size and condition of tooling,
testing and packaging requirements. To the extent that such information and
assumptions are inaccurate, thereby effecting manufacturing costs, Supplier may
adjust, accordingly, Product pricing, as reflected in the Initial Pricing List.

4.3 Invoicing; Payment. Supplier shall send invoices by email to Customer for
delivered Product on the Shipment Date. Customer shall pay all undisputed
amounts in each invoice within thirty (30) days from the date of receipt of the
invoice, provided that any dispute over an invoiced amount is in good faith. All
payments and communications regarding the Product shall be delivered to Supplier
at the address designated above. Failure to make payment of all undisputed
amounts by the due date shall result in interest accruing on any unpaid balance,
from the due date until payment is made, at the rate of [***] percent ([***]%)
per month or the highest interest rate allowable by law, whichever is less.
Failure to pay may also result in delay of further shipments until all unpaid
undisputed balances are paid in full.

4.4 Cost Reduction Efforts. Both parties agree to cooperate in good faith to
work towards reducing costs to manufacture Nevro Products. Yield improvements
and cost reductions will be reviewed by Supplier and Customer quarterly (or more
frequently) for potential inclusion into product pricing. For Cost Reduction
Projects that have been funded by Supplier and approved by Customer, after full
cost recovery, Customer will receive [***]% of the demonstrated cost reduction
upon implementation. If due to any circumstance Customer is unable to release
Supplier initiated and funded cost reduction changes (i.e. due to regulatory or
product management restrictions) then Customer will reimburse Supplier for
[***]. For Cost Reduction Projects that have been initiated by Customer and
funded by Customer, Customer will receive [***]% of the demonstrated cost
reduction upon implementation.

4.5 Taxes. Any federal, state, county or municipal sales or use tax, excise or
other tax (except for income taxes imposed upon Supplier), or other similar
charge levied or assessed or charged on or for the sale, production or
transportation of Products sold hereunder (“Taxes”), shall be paid by Customer.
If Supplier is required to pay any such Taxes, Customer agrees to reimburse
Supplier for any amounts so paid upon demand.

 

5. QUALITY CONTROL AND REGULATORY COMPLIANCE

5.1 Quality Agreement. Supplier shall perform all manufacturing, testing and
supply of Products, and all other obligations under this Agreement, in
accordance with (a) the terms of the quality agreement entered into by and
between the parties dated November 6, 2013 and attached hereto as Appendix F
(the “Quality Agreement”), and (b) all Applicable Laws, including cGMP. The
Quality Agreement includes, without limitation, Customer’s rights, and
Supplier’s obligations with respect to (i) any audit or inspection, including
without limitation any audit or inspection required or required to be conducted
by a regulatory authority in any jurisdiction, and (ii) any person in plant
visits or inspections required by Customer.

 

9

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.2 Regulatory Inspection. Without limiting the audit and inspection rights set
forth in the Quality Agreement, Supplier shall reasonably cooperate in relation
to Customer’s efforts to obtain regulatory approval of Products. Without
limiting the foregoing, if a regulatory authority makes an inquiry or otherwise
requests information or assistance relating to Products, whether to Supplier or
Customer, Supplier shall provide access to, and coordinate and make available,
applicable personnel, facilities, materials, and documents as necessary to
respond to such inquiries. In the event of any such inquiry, request, or other
communication relating to Product, Supplier will promptly notify and provide
information regarding such inquiry, request, or communication to Customer.
Supplier will promptly forward to Customer copies of any findings that Supplier
receives from a government authority or regulatory authority in connection with
services performed hereunder or Products. Supplier shall also provide Customer
with an opportunity to comment prospectively on any Supplier responses to a
government authority regarding Products.

5.3 Certificate of Compliance. Supplier shall provide to Customer, with each
delivery of Products manufactured hereunder, a written certificate of compliance
certifying that the Product and all Components meet the Product Specifications
and have been manufactured in accordance with, and comply with Section 5.1.
Supplier shall provide such certificate of compliance to Customer electronically
(via scanned and emailed copies) within one (1) business day following each
shipment of Product and in hard copy for Shipment Dates during the preceding
month within five (5) business days after such month’s end. Supplier shall also
provide Customer in connection with any shipments of Products, copies of any
certificates of compliance Supplier has been provided by third party suppliers
of any Components incorporated within such Products. For clarity, the
certificate of compliance shall not certify that the Components comply with the
specifications for such Components, provided that Supplier shall carry out a
reasonable inspection of all Components prior to use of such Components in
relation to the manufacture of any Product and shall use commercially reasonable
efforts to discover any defects in such Components prior to use in manufacture
of Products.

5.4 Records. Supplier shall maintain true and accurate books, records, test and
laboratory data, reports and all other information (“Records”) relating to
services provided hereunder, and manufacture or supply of Products under this
Agreement, including, without limitation, all information required to be
maintained by Applicable Laws and any regulatory authority. Supplier shall
provide Customer with a copy of all Records and any documents related to the
services performed under this Agreement or the supply or manufacture of Product
at Customer’s request or upon expiration or termination of this Agreement. The
Records shall be Confidential Information of Customer. Supplier shall retain
copies of all Records for a period of at least seven (7) years after date of
final payment under this Agreement. Prior to destruction, Supplier shall obtain
Customer’s consent to destroy records or return the records to Customer at
Customer’s expense.

5.5 Regulatory Compliance. Supplier shall be solely responsible for all permits
and licenses required by any regulatory authority or Applicable Laws to enable
Supplier to perform services and manufacture and supply of Products under this
Agreement. Supplier will maintain

 

10



--------------------------------------------------------------------------------

ISO13485 certification at all times during the Term of this Agreement. For
clarity, Customer shall be responsible for all other permits and licenses
required in order to use, sell, import or export Products.

5.6 Ownership of Regulatory Filings. As between the parties, Customer will own
all regulatory filings for Products. Upon Customer’s request, Supplier shall
cooperate reasonably with Customer to draft and file applications and other
materials with any regulatory authority relevant to Products, and to seek
approval of Products by such regulatory authorities.

 

6. CAPITAL EQUIPMENT; DESIGNS/SPECIFICATIONS

6.1 Capital Equipment. Supplier shall provide for such capital equipment as
Supplier deems reasonably necessary for the manufacture of Product at Supplier’s
facility (excluding any equipment to be provided or funded by Customer, under
Section 6.1(b) below), at Supplier’s sole expense. All such capital equipment
provided by Supplier shall remain the sole property of Supplier, and all
processes and specifications that relate to such capital equipment shall
constitute Supplier’s proprietary Confidential Information, as defined in
Section 8 herein, and shall belong exclusively to Supplier.

(b) As part of, and for the entire duration of this Agreement, Customer shall,
at its sole expense, provide Supplier with the equipment specified in Appendix
C, which is specific to the design or manufacture of the Products in accordance
with the Product Specifications (the “Customer Equipment”). Customer shall at
all times retain exclusive ownership of the Customer Equipment, and all
specifications that relate to the Customer Equipment shall constitute Customer’s
Confidential Information, as defined in Section 8, and shall belong exclusively
to Customer.

(c) Supplier shall not use any Customer Equipment, except in connection with the
manufacture of Products for Customer, without Customer’s prior written consent.

(d) Customer shall compensate Supplier for all reasonable out-of-pocket costs
and expenses incurred in connection with the sampling, validation and
performance of capability studies for all assembly steps, packaging equipment,
sterility validation and testing protocols, in each case solely to the extent
specifically applicable to Products. Supplier will provide Customer with cost
estimates of each activity prior to its performance, for Customer’s written
approval. Customer shall not be liable for any costs incurred in relation to any
of the foregoing activities until it has provided its consent in writing to such
costs, such consent not to be unreasonably withheld. Payment terms shall be the
same as provided in Section 4.3.

(e) Supplier shall be responsible for maintaining the Customer Equipment in good
operating condition (normal wear and tear expected), and Supplier shall have the
right to make such repairs and alterations as may be appropriate for such
equipment’s intended use and good working order with the exception of the Test
System, which shall be subject to Section 6.1(f). Supplier shall seek the
approval of Customer in advance of any required repairs maintenance on the
Customer Equipment for any costs associated with such repair and maintenance,
and subject to Customer’s approval (not to be unreasonably withheld), Supplier
shall invoice customer for any such repairs and/or alterations that are
necessary and required in order to use the Customer Equipment to

 

11



--------------------------------------------------------------------------------

perform services in accordance with the terms of this Agreement. Notwithstanding
Supplier’s routine care responsibilities, Customer shall be solely responsible
for all non-routine care, repair, maintenance, upgrades and refurbishments of
all Customer Equipment (including maintaining a spare parts inventory, where
appropriate, for the Customer Equipment), provided that Supplier shall provide
reasonable assistance, at Customer’s request and Customer’s expense, in
arranging any such non-routine maintenance, upgrades and refurbishments.

(f) Customer shall be responsible for maintaining the Test System provided to
Supplier to ensure the equipment is properly calibrated and functioning
properly. All updates to software, hardware, and any fixtures relating to the
Test System shall be the sole responsibility of the Customer. Supplier shall
notify the Customer of any and all issues that arise with the Test System and
Customer shall be solely responsible for determining the cause of any problems
with the equipment to avoid delays in manufacturing delivery dates, provided
that Supplier shall provide reasonable assistance, upon Customer’s request and
at Customer’s expense, in determining the cause of, and resolving, such issues
with the Test System.

 

7. INTELLECTUAL PROPERTY

7.1 Background IP. Each party shall solely own all Intellectual Property Rights
owned or controlled by such party prior to the Effective Date, or developed,
created, or reduced to practice outside of the services provided under this
Agreement (“Background IP”). Except as expressly set forth herein, nothing in
this Agreement shall be construed to grant, transfer or convey to either party
any right, title or interest in the other party’s Background IP. Each party’s
Background IP shall include all Intellectual Property Rights in such party’s
capital equipment (including, in the case of Customer, the Customer Equipment).

7.2 Product Inventions The parties acknowledge and agree that all Product
Inventions and all Intellectual Property Rights therein, excluding the Supplier
Background IP shall be solely owned by Customer. Supplier shall promptly
disclose any such items to Customer. Upon payment in full for services rendered,
Supplier assigns, and shall cause all of its employees, agents, affiliates,
subcontractors and other authorized representatives to execute assignment
documents, to Customer any interest it or they may have in any such Product
Inventions and all Intellectual Property Rights therein. Supplier agrees to
cooperate with Customer, at Customer’s expense, for the purpose of filing and
prosecuting patent applications, and enforcing Intellectual Property Rights,
including the execution of any and all legal papers which are necessary or
desirable to affect the intent of this Section 7.2, consultations with
Customer’s attorneys, and any necessary testimony to appropriate tribunals.

7.3 License to Customer. Supplier hereby grants to Customer, its successors and
assigns, a perpetual, fully paid, world-wide, sublicensable, nonexclusive
license under all Supplier Background IP and any improvements, variations,
modifications or derivatives thereto, that is (a) incorporated within any
Product, (b) necessary for the manufacture, use or sale of any Products,
(c) necessary to use or practice the Product Inventions, or (d) necessary for
the use, distribution, copying or transmission of any data, information or
materials provided in connection with Products (such Supplier Background IP, the
“Incorporated Supplier IP”), to make, use, sell, offer for sale and import
Products, and to use and practice the Product Inventions, including the right to
make improvements, derivatives or successor works of any of the foregoing. The
license

 

12



--------------------------------------------------------------------------------

granted to Customer under this Section 7.3 includes rights in all future
improvements or derivatives of such Incorporated Supplier IP, solely to the
extent that such improvements or derivatives are necessary to make, use, sell,
offer for sale and import Products, and to use and practice the Product
Inventions. Nothing in the foregoing license shall be construed to grant to
Customer the right to market, sub-license or otherwise use the Supplier
Background IP or Incorporated Supplier IP other than in connection with one or
more Products or Product Inventions, or any improvements, derivatives or
successor works of any of the foregoing.

7.4 License to Supplier. Customer hereby grants to Supplier a limited,
royalty-free, non-exclusive, non-transferable, non-sublicenseable license,
solely for the term of this Agreement, under all Customer Background IP, solely
to the extent required for Supplier to perform services and manufacture Products
pursuant to the terms of this Agreement.

 

8. CONFIDENTIALITY

8.1 Confidentiality. Each party acknowledges and agrees that from time to time
during the Term, each party (the “Disclosing Party”) may disclose Confidential
Information to the other party (the “Receiving Party”) for the purposes of
exercising rights and carrying out obligations under this Agreement. Each party
acknowledges and agrees that all the other party’s Confidential Information is
confidential and proprietary to the disclosing party. Neither party shall use or
disclose to any third party or Affiliate the other party’s Confidential
Information without the other party’s prior written consent for any purpose
other than as permitted or required hereunder.

8.2 Permitted Disclosures. The Receiving Party may disclose Confidential
Information to its directors, officers, employees, authorized agents and
professional advisers to the extent such persons have a need to know such
information for the purpose of performing each party’s duties and obligations
hereunder, provided that the Receiving Party advises each such individual of the
terms of this Agreement and ensures that each such individual receives and hold
such information as if that individual were a party to this Agreement. A party
may, from time to time, designate in writing individuals as authorized
representatives of that party to whom Confidential Information may be provided
directly by the disclosing party, and any Confidential Information so provided
will be deemed to have been provided to the other party and be subject to this
Agreement. Each party shall take the same reasonable measures necessary to
prevent any disclosure by its employees, agents, contractors, sub-licensees, or
consultants of the Disclosing Party’s Confidential Information as it applies to
the protection of its own Confidential Information.

8.3 Exclusions. Information shall not be considered Confidential Information
hereunder if it:

(a) was already in the possession of the Receiving Party prior to its receipt
from the Disclosing Party, as shown by the Receiving Party’s books and records;

(b) is, or becomes, part of the public knowledge or literature through no fault,
act or omission of the Receiving Party, provided, Confidential Information
relating to the Product shall not be deemed to have entered the public domain by
reason of its having been filed with any regulatory agency;

 

13



--------------------------------------------------------------------------------

(c) is, or becomes, available to the Receiving Party from a source other than
the Disclosing Party, which source has rightfully obtained the same information
and has no obligation of confidentiality to the Disclosing Party with respect to
it; or

(d) is required to be revealed pursuant to law, provided, however, the Receiving
Party which is under any such requirement of law shall give reasonable notice to
the Disclosing Party of such requirement and shall cooperate with the Disclosing
Party in reasonable legal efforts to limit or mitigate any such revelation so as
to preserve the proprietary nature of any Confidential Information contained
therein.

8.4 Duration; Surviving Obligation. Each party’s obligations of non-use and
non-disclosure of the other party’s Confidential Information shall apply during
the term of this Agreement and shall also survive for a period of five (5) years
after its termination for any reason. All Confidential Information disclosed
under the Mutual Confidentiality and Non-disclosure Agreement by and between the
parties dated March 6 2012 shall be deemed to have been disclosed under this
Agreement, and shall be subject to the non-disclosure and non-use provisions set
forth in this Article 8. Upon any termination or expiration of this Agreement,
or upon the written request of a party, each party shall promptly return to the
other party all of such other party’s Confidential Information, provided that
each party shall be permitted to retain a single copy of such Confidential
Information for the purpose of performing any obligations that survive such
termination or expiration, or for evidencing compliance with the terms of this
Agreement.

 

9. WARRANTIES; LIMITATION OF LIABILITY

9.1 General Warranties Each party hereby represents and warrants to the other
party that:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has taken all necessary action,
including without limitation obtaining any necessary approval of its board of
directors, to execute and deliver this Agreement and to consummate the
transactions contemplated herein;

(b) it has full power and authority to enter into and perform this Agreement and
does not require the consent, approval or authorization of any person,
shareholder, public or governmental authority or other entity, and that this
Agreement and the provisions hereof constitutes and when executed will
constitute, its valid and legally binding obligations, enforceable in accordance
with its terms, except as may be limited by bankruptcy and equitable principles
limiting specific performance

(c) the execution and delivery of this Agreement by each party, and the
performance of each party’s obligations hereunder, (a) are not in violation of,
breach of, and will not conflict with or constitute a default under, the
Articles of Incorporation or Bylaws of either party, or any material agreement,
contract, commitment or obligation to which Customer or Supplier is a party or
by which either party is bound; and (b) will not conflict with or violate any
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court having jurisdiction over either party or its assets or
properties.

 

14



--------------------------------------------------------------------------------

9.2 Supplier Warranties Supplier hereby represents and warrants to Customer
that:

(a) it has the corporate power and authority and the legal right to own and
operate its property and assets, to lease the property and assets it operates
under lease, and to carry on its business as it is now being conducted;

(b) it shall manufacture and supply Products in accordance with the terms of
this Agreement and the Quality Agreement, and shall comply with all Applicable
Laws, including without limitation cGMP, in performing services under this
Agreement;

(c) all waste, including but not limited to all hazardous waste, generated at
the time of manufacture of Products shall be disposed of in accordance with all
Applicable Laws and regulations governing such matters in the country of
manufacture; and

(d) all Products manufactured, sold and shipped pursuant to this Agreement shall
be manufactured in accordance with all applicable national and local
environmental, health and safety laws and regulations in effect at the time and
place of manufacture of the Products.

9.3 Product Warranties

(a) Subject to the provisions set forth in Section 9.3(b), Supplier warrants:
(i) that all Products delivered hereunder shall conform to Product
Specifications at the time of shipment; (ii) that all Products shall be
manufactured in accordance with the terms of this Agreement and the Quality
Agreement, and shall comply with all Applicable Laws, including without
limitation cGMP and the Federal Food, Drug and Cosmetic Act, as amended (the
“Act”) and, relevant to their manufacture and sale; and (iii) that no Product
delivered hereunder shall at time of shipment be adulterated or misbranded
within the meaning of the Act, or within the meaning of any applicable state or
municipal law in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act, provided such laws are
constituted and effective at the time of such delivery (collectively the
“Product Warranties”). The Product Warranties as to any Product supplied
hereunder shall expire [***] ([***]) [***] after date of delivery of such
Product or the Product’s stated shelf-life, which ever shall come first. These
Product Warranties shall be null and void and shall not apply to any Product
which is in any way altered, modified, damaged or replaced by any person other
than Supplier, or which is abused or misused whether intentionally or
accidentally. SUPPLIER’S SOLE LIABILITY, AND CUSTOMER’S EXCLUSIVE REMEDY, FOR
BREACH OF THESE PRODUCT WARRANTIES SHALL BE, AT SUPPLIER’S SOLE DISCRETION,
CREDIT OR REPLACEMENT OF THE NONCONFORMING PRODUCT.

(b) Supplier represents, warrants and covenants that insofar as components
received from suppliers selected by Customer, the warranty provisions relating
to those specific components shall be in accordance with existing agreements
between Customer and that supplier. Supplier shall have no obligation to offer
any warranty greater than what Customer has already negotiated.

 

15

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Limitation of Liability

EXCEPT FOR THE WARRANTIES SET FORTH IN THIS AGREEMENT, SUPPLIER HEREBY DISCLAIMS
ALL OTHER WARRANTIES AND REPRESENTATIONS, WHETHER EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR USE
AND/OR PARTICULAR PURPOSES. EXCEPT WITH RESPECT TO CLAIMS FOR BREACH OF
CONFIDENTIALITY OR WITH RESPECT TO A PARTY’S INDEMNIFICATION OBLIGATIONS,
NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY LOST
REVENUES OR PROFITS OF THE OTHER PARTY AND/OR SUCH PARTY’S CUSTOMERS, AGENTS AND

DISTRIBUTORS, RESULTING FROM OR ARISING OUT OF OR IN CONNECTION WITH ANY SALE,
MANUFACTURE, DISTRIBUTION OR ANY USE OF ANY PRODUCT, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF DAMAGES. THE FOREGOING LIMITATION OF
LIABILITY APPLIES BROADLY, AND TO ANY AND ALL PRODUCTS MANUFACTURED AND SUPPLIED
HEREUNDER, AND SHALL NOT BE CONSTRUED TO APPLY ONLY TO DAMAGES OCCURRING AS A
RESULT OF BREACH OF ANY PRODUCT WARRANTIES, BUT SHALL ALSO APPLY TO ANY DAMAGES
TO CUSTOMER OCCURRING AS A CONSEQUENCE OF THIS AGREEMENT OR ANY BREACH THEREOF.
ALL LIMITATIONS OF LIABILITY, PURSUANT TO THE TERMS HEREIN, SHALL SURVIVE ANY
TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 

10. INDEMNIFICATION

10.1 Supplier Indemnification. Supplier hereby indemnifies and holds harmless
and agrees to defend Customer, its Affiliates and their respective officers,
directors, employees and agents from and against all liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ fees) (“Losses”)
arising out of actions, claims, suits or proceedings brought by a third party
(“Claims”) as a result of (a) any negligent, malfeasant, willful or unlawful
conduct by Supplier, (b) any Supplier breach of any representation, warranty or
obligation under this Agreement, or (c) any claim or allegation that the
manufacture of any Product by Supplier hereunder constitutes an infringement or
misappropriation of any Intellectual Property Right of any third party in the
United States or any other jurisdiction.

10.2 Customer Indemnification. Customer agrees to and shall indemnify and defend
Supplier, and hold Supplier harmless, from and against any and all claims,
alleged claims, losses, harms, damages, liabilities, penalties, lawsuits,
threats of lawsuits, recalls or other governmental action, costs and expenses,
including, without limitation, reasonable attorneys’ fees, suffered or incurred
by Supplier, arising from or as a result of (i) any actual or alleged defects in
the design of any Product and/or the Product Specifications; (ii) any Customer
breach of this Agreement; (iii) death of or bodily injury to any person, or
property damage, arising as a result of the use or sale of any Product; (iv) any
negligent, malfeasant, willful or unlawful conduct by Customer or its employees,
customers and/or agents, in connection with Customer’s sale, marketing or
distribution of Product; and/or (v) any claims or allegations that the design,
use or sale of any Product manufactured by Supplier hereunder constitutes an
infringement or misappropriation of any Intellectual Property Right of any third
party in the United States or any other jurisdiction.

 

16



--------------------------------------------------------------------------------

10.3 Indemnification Process. Whenever an indemnified party becomes aware of a
claim, suit or proceeding as to which it believes it is entitled to
indemnification under this Article, it shall promptly give notice in writing to
the indemnifying party, shall permit indemnifying party to assume exclusive
control of the defense or settlement of the matter, and shall provide, at the
expense of indemnifying party, all authority, information and assistance which
indemnifying party may reasonably request for purposes of such defense. An
indemnified party may engage its own counsel, at its own expense, to monitor the
defense of any such matter. In no event shall the indemnifying party be entitled
to settle any of the above-mentioned claims that could materially adversely
affect the indemnified party without the indemnified party’s consent, such
consent not to be unreasonably withheld, delayed or conditioned. Notwithstanding
the foregoing, the indemnities set forth in Sections 10.1 and 10.2 shall not
apply to the extent that (a) the party seeking indemnification fails to give
notice to the other party of such claim or threatened claim, and such failure
materially prejudices the indemnifying party or such party’s ability to defend
or settle such claim, (b) the indemnifying party is not given the opportunity to
assume control of the defense and settlement of any such claim, and (c) the
indemnified party does not provide reasonable assistance to the indemnifying
party, at the indemnifying party’s expense, in relation to such claim.

10.4 The obligations of indemnification, cooperation and subrogation under this
Article 10 shall survive the termination of this Agreement for any reason.

 

11. TERM

The term of this Agreement shall be five (5) years from the Effective Date (the
“Initial Term”). At the end of the Initial Term, this Agreement shall
automatically renew for one (1) year periods (each a “Renewal Term”, and the
Initial Term and all Renewal Terms, the “Term”), until and unless either party
notifies the other, in writing, no less than twelve (12) months prior to the end
of the Initial Term or any Renewal Term of its intent to not renew this
Agreement.

 

12. TERMINATION

12.1 The parties may, at any time, mutually agree, in writing, to terminate this
Agreement. Customer may terminate this Agreement for any reason by providing
Supplier with one hundred eighty (180) days prior written notice

12.2 Either party may immediately terminate this Agreement by written notice
upon the occurrence of any of the following events: (i) the other party is or
becomes insolvent or unable to pay its debts as they become due within the
meaning of the United States Bankruptcy Code (or any successor statute) or any
analogous foreign statute; or (ii) the other party appoints or has appointed a
receiver for all or substantially all of its assets, or makes an assignment for
the benefit of its creditors; or (iii) the other party files a voluntary
petition under the United States Bankruptcy Code (or any successor statute) or
any analogous foreign statute; or (iv) the other party has filed against it an
involuntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute, and such petition is not dismissed
within ninety (90) days.

 

17



--------------------------------------------------------------------------------

12.3 Either party may terminate this Agreement, in writing, in the event of a
material breach by the other, provided, however, that the party asserting such
breach must first serve written notice of the alleged breach on the offending
party, and must allow the offending party thirty (30) days, from the date of
delivery of such notice, within which to cure the alleged breach.

12.4 Notwithstanding anything to the contrary, termination of this Agreement may
only be effected in writing, and according to the terms of this Agreement.
Termination of this Agreement, for whatever reason, shall not affect any rights
or obligations that may have accrued to either party prior to the effective date
of termination.

12.5 Effects of Termination. Expiration or termination of this Agreement shall
be without prejudice to any rights or obligations that accrued to the benefit of
either party prior to such expiration or termination. Upon expiration or
termination without cause or by mutual agreement, Supplier shall continue to
fulfill, subject to the terms of this Agreement, all Purchase Orders placed by
Customer and accepted by Supplier in accordance with this Agreement prior to the
effective date of termination. Upon expiration or termination of this Agreement
for any reason, Supplier shall promptly deliver to Customer, at Customer’s cost,
all Products and related documentation, whether or not completed, and each party
shall promptly return to the other party all Confidential Information provided
by the other party for the purposes of this Agreement. All Components (including
any Safety Stock) remaining at the conclusion of Purchase Order fulfillment will
be invoiced to Customer and returned to Customer with any remaining Consigned
Components. Any remaining balance of Customer deposits with Supplier will be
offset against amounts owing to Supplier. The parties shall use commercially
reasonable efforts to complete all payments, and the final transfer of all
Confidential Information, Products, Components (including any Safety Stock),
Consigned Components and all related documentation and information, within
forty-five (45) days following the effective date of such termination or
expiration. Each party’s obligations under Sections 5.4, 7.1, 7.2, 7.3, 8, 9.3
(for the period specified in the applicable Product Warranty), 9.4, 10, 12.5, 13
and 14 shall survive the termination or expiration of this Agreement.

Last Time Buy. Supplier shall upon Customer’s request manufacture another [***]
continuous supply of Product, based on the [***], at the prices in effect at
termination (“Last Time Buy”). Customer shall purchase all Product manufactured
by Supplier under this Last Time Buy and such Products will be invoiced and
delivered during such [***] period as requested by Customer.

 

13. BINDING EFFECT/ASSIGNMENT

This Agreement and the performance of any obligations hereunder shall be binding
upon, shall inure to the benefit of, and be enforceable by the parties hereto
and any and all permitted assignees, successors and legal representatives of the
parties hereto. Neither party may assign rights nor delegate duties, including
to a subcontractor, under this Agreement without the prior

 

18

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

written consent of the other party. Any assignee or delegate must agree to be
bound by the terms of this Agreement. Notwithstanding the foregoing, Customer
may assign this Agreement without consent of Supplier to any Affiliate, or to a
successor in interest in the context of a merger, acquisition or sale of
Customer, or a sale of all or substantially all of Customer’s business or assets
to which this Agreement relates.

 

14. MISCELLANEOUS

14.1 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties, their successors and permitted assigns. Neither
party may assign this Agreement, in whole or in part, without the prior written
consent of the other party, which shall not be unreasonably withheld, provided,
however, that either party may, without the other party’s consent, assign this
Agreement to an Affiliate or to an acquirer or successor of substantially all of
the business or assets of the assigning company to which this Agreement relates.
Any assignment in violation of this Section 14.1 shall be null and void.

14.2 Further Assurances. Each party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

14.3 Force Majeure. Each of the parties hereto shall be excused from performance
of its obligations hereunder to the extent such performance is prevented by a
cause beyond the reasonable control of such party, including, without
limitation, acts of God; laws or governmental regulations that become effective
subsequent to the effective date of this Agreement war; insurrection; embargo;
civil commotion; destruction of product facilities or materials by fire,
earthquake or storm; labor disturbance; severe economic dislocation rendering
the prices hereunder uneconomic or otherwise insufficient; judicial action; and
failure of public utilities or common carriers.

14.4 Relationship. The parties are independent contractors and shall not be
deemed to have formed any partnership, joint venture or other relationship.
Neither party shall make, or represent to any other person that it has the power
or authority to make, any financial or other commitment on behalf of the other
party

14.5 Notice. All notices, requests or communications contemplated or required by
this Agreement shall be in writing and, in order to be valid, shall be delivered
by personal delivery or sent by certified or registered mail or equivalent,
return receipt requested, by facsimile or telex, promptly confirmed by a writing
sent by registered or certified mail, or by recognized overnight courier,
addressed to the parties at the addresses set forth on the first page of this
Agreement, or such other addresses as may be designated, in writing, by the
respective parties. Any notice shall be deemed given when received by the other
party.

14.6 Legal Construction/Severability. If any part of this Agreement shall be
held invalid or unenforceable, the remainder of the Agreement shall nevertheless
remain in full force and effect.

14.7 Section Headings/Construction. The captions and headings appearing in this
Agreement are for reference purposes only and shall not be considered part of
this Agreement. Such captions and headings shall not modify, amend or affect the
provision hereof. This Agreement has been jointly prepared and shall not be
strictly construed against either party hereto.

 

19



--------------------------------------------------------------------------------

14.8 Entire Agreement; Modifications; Consents; Waivers. This Agreement,
together with the Quality Agreement and all Appendices attached hereto, contains
the entire Agreement of and between Supplier and Customer, with respect to the
subject matter hereof. Neither this Agreement nor the Quality Agreement may be
modified or amended except by an instrument or instruments in writing, signed by
both parties. Each party hereto may, by an instrument in writing, waive
compliance by the other party with any term or provision of this Agreement on
the part of such other party to be performed or complied with. The waiver by
either party hereto of a breach of any term or provision of this Agreement shall
not be construed as a waiver of any subsequent breach.

14.9 Dispute Resolution. Any dispute that arises between the parties arising out
of or in connection with this Agreement or any breach thereof shall first be
presented to the senior executives of the parties for consideration and
resolution. If such executives cannot reach a resolution of the dispute within a
reasonable time, then such dispute shall be resolved by submission to a court of
applicable jurisdiction in the State of Delaware, and each party hereby consents
to the jurisdiction and venue of such court.

14.10 Governing Law. The provisions of this Agreement shall be construed and
governed, in all respects, by the laws of the State of Delaware without regard
to its conflicts of laws provisions that would seek to apply the laws of any
other jurisdiction. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Vention Medical Design and Development, Inc.         Nevro Corp. By:  

/s/ Robert Maston

    By:  

/s/ Andrew Galligan

Title:  

VP, Design and Development

    Title:  

Chief Financial Officer

Printed Name:  

Robert Maston

    Printed Name:  

Andrew Galligan

Date:  

12/16/2015

    Date:  

12/18/2015

 

21



--------------------------------------------------------------------------------

APPENDIX A

PRODUCTS

List of products to be manufactured by Supplier in accordance with this
Agreement. Part numbers listed are Customer’s internal reference numbers unless
otherwise specified.

 

  1.1 Nevro Part Specification [***]: Implantable Pulse Generator (IPG)
Model IPG 1500

 

  1.2 Nevro Part Specification [***]: Implantable Pulse Generator (IPG) Model
IPG 2000

 

  1.2.1 Model 2000 incorporation pending completion of Development Plan.

 

22

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX B

Model Unit Costing – Current, Potential, & Estimated

Model 1500 Unit Costing - Current & Potential

 

     Current     [***]% Potential     [***]% Potential  

Yield

     [***] %      [***] %      [***] % 

Yielded Material Cost / Unit

   $ [***]      $ [***]      $ [***]   

Time (Hours)

     [***]        [***]        [***]   

Direct & Indirect Labor Cost (Yield Adjusted)

   $ [***]      $ [***]      $ [***]   

Nevro Unit Price

   $ [***] ***    $ [***] ***    $ [***] *** 

 

* Does not include consigned material

Model 2000 Unit Costing - Estimated

 

     Current     [***]% Potential     [***]% Potential  

Yield*

     [***] %      [***] %      [***] % 

Yielded Material Cost / Unit*

   $ [***]      $ [***]      $ [***]   

Time (Hours)*

     [***]        [***]        [***]   

Direct & Indirect Labor Cost (Yield Adjusted)

   $ [***]      $ [***]      $ [***]   

Nevro Unit Price

   $ [***] ***    $ [***] ***    $ [***] *** 

 

* Yielded Material cost includes [***]% materials acquisition cost.

** Yielded Material cost include [***]% materials acquisition cost.

*** Based on Model 1500 baseline. Actual Model 2000 pricing will be confirmed
and adjusted at conclusion of DVT or sooner.

 

23

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX C

EQUIPMENT

Equipment currently owned by Nevro that is maintained at Vention, including the
Test System components.

 

Vention Part Number

  

Description

  

Manufacturer

  

Model

  

Serial Number

  

Nevro ID

  

Location

[***]    [***]    [***]    [***]    [***]    [***]    [***]

 

24

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX D

MODEL 1500 MATERIALS

 

Nevro IPG Cost Model 1500 / 2000 - Fixed Pricing

   [***] -Quote                    Model 1500              

Estimated Material Cost - Vention Only

   $ [***]      $ [***]      $ [***]   

Materials Margin

     [***] %      [***] %      [***] % 

Materials Cost with Margin

   $ [***]      $ [***]      $ [***]   

Consigned Materials - Inspection

   $ [***]      $ [***]      $ [***]   

Yield

     [***] %      [***] %      [***] % 

Yielded Material Cost / Unit

   $ [***]      $ [***]      $ [***]   

 

Nevro Supplied Materials

 

#

 

Description

  

UM

  

Qty
Per
Device

  

Vention P/N

[***]-xxxx-xx

  

Nevro
P/N

  

Current
Source

1

  [***]    [***]    [***]    [***]    [***]    [***]

 

25

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Vention Supplied Materials and Costing

 

Total Cost: $[***] (noted that [***])

#

  

Description

  

UM

  

Qty
Per
Device

  

Vention P/N

[***]-xxxx-xx

  

Nevro
P/N

  

Current
Source

  

Cost

[***]

   [***]    [***]    [***]    [***]    [***]    [***]    [***]

 

26

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

APPENDIX E

Vention will provide the following fulltime resources to support Nevro
production based on minimum [***] per month / [***] year.

 

  •   Dedicated Vention Technical Team

([***])

 

  •   [***]

 

  •   Line support: [***]

 

  •   [***]

 

  •   Line support: [***]

 

  •   [***]

 

  •   Line support: [***]

 

27

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

APPENDIX F

Quality Agreement

Supplier Quality Agreement

This Quality Agreement is made and entered into as of November 6, 2013
(“Effective Date”) by Vention Medical Design and Development (“Vention”), 610
Palomar Ave Sunnyvale, CA 94085 and Nevro Corp (“Nevro”), with its headquarters
at 4040 Campbell Avenue, Menlo Park, CA 94025.

This Quality Agreement defines the duties of Vention and Nevro in the Quality
System for the contract manufacture of the Product(s) set forth below:

Vention will manufacture and perform assembly and test operations of the
Implantable Pulse generator (IPG) for Nevro.

SCOPE:

This Quality Agreement applies to all Products and their associated
Specifications and requirements supplied on or after its Effective Date.

Responsibility for each activity is assigned to either “Vention” or “Nevro” in
the appropriate box.

This Quality Agreement is intended to define the responsibilities as set forth
minimally by ISO13485 and FDA Quality System Regulations (QSR) 21 CFR Part 820.

DEFINITIONS:

For purposes of this Quality Agreement, the following definitions shall apply:

 

  A. “Adverse Event Report” means the written report to the appropriate
Regulatory Authority from a device manufacturer required whenever the
manufacturer or importer receives or otherwise becomes aware of information that
reasonably suggests that one of its marketed devices: (1) may have caused or
contributed to a death or serious injury or (2) has malfunctioned and that the
device or any other device marketed by the manufacturer or importer would be
likely to cause or contribute to a death or serious injury if the malfunction
were to recur.

 

  B. “Applicable Laws” means the laws within a political entity that govern any
aspect of the development, manufacture, market, approval, sale, distribution,
packaging or use of the Product.

 

  C. “Regulatory Authority” means any government regulatory authority, in the
United States or other countries, where Vention manufactures Products, or
mutually agreed upon additional countries in which Vention has responsibility to
ensure compliance with applicable requirements, responsible for granting
approvals for the performance of services under this Quality Agreement or for
the Manufacturing, use, marketing, sale, pricing and/or other disposition of
Nevro product(s) in which the Product(s) are used.

 

  D. “CAPA” means a corrective action and preventive action system for
identifying and preventing or eliminating the cause of an existing or potential
nonconformity, defect, or other undesirable situation in order to prevent
occurrence or recurrence.

 

  E. “Certificate of Conformance”, “Certification of Compliance” or
“Certification of Analysis” means a document, signed by an authorized
representative of Vention, attesting that a particular Product is Manufactured
or serviced in accordance with applicable Quality Management System
requirements, the Specifications and this Quality Agreement.

 

28



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

  F. “Component” means any raw material, substance, piece, part, software,
firmware, labeling or assembly which is intended to be included as part of the
Product(s) or consumed during the Manufacture of the Product(s).

 

  G. “Correction(s)” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a device without
its physical removal from its point of use to some other location.

 

  H. “Device Master Record” means the compilation of Records containing the
procedures and specifications for the Product.

 

  I. “Device History Record” or “DHR” means a compilation of Records containing
the production history of the Product(s).

 

  J. “Field Action”means an activity outlining the steps for management of
and/or communication regarding the performance of distributed clinical, custom,
and/or market released Product currently in use by the customer. These
activities may include educational briefs, health safety alerts, and
notifications, Corrections or Recall of Product(s) in any Nevro product.

 

  K. “Finished Device” means any Product that constitutes a device or accessory
to any device that is suitable for use or capable of functioning, whether or not
it is packaged, labeled or sterilized.

 

  L. “Good Manufacturing Practice” or “GMP”means FDA regulations and guidelines
regarding manufacturing practices and quality systems.

 

  M. “ISO13485” means the “ISO Quality Management Systems - Medical Devices -
System Requirements for Regulatory Purposes” standard.

 

  N. “Lot” means one or more Products Manufactured under essentially the same
conditions that are intended to have uniform characteristics and quality within
specified limits.

 

  O. “Lot History Record” or “LHR” means the document that authorizes and
controls the production of a single lot of components or finished devices. When
completed, the LHRs required to manufacture a finished device comprise the DHR.

 

  P. “Manufacture(d)”or “Manufacturing”means all steps, processes and activities
necessary to produce Product(s), including without limitation, the design, to
the extent that Vention is responsible for the design, manufacturing,
processing, quality control testing, release and storage of Product(s) by
Vention in accordance with the terms and conditions of this Agreement.

 

  Q. “Nonconforming Product” means product that does not meet Specifications.
Examples include, but are not limited to:

 

  •   Product built to an incorrect configuration,

 

  •   Product built not in conformance with the validated process, or

 

  •   Product built with unapproved Components, counterfeit Components, or
Components not meeting Specification.

 

  R. “Notified Body” means a government agency in a member state of the European
Union that carries out conformity assessment procedures for some classes of
medical devices.

 

  S. “Qualification” or “Qualify” means activity and analysis performed to
demonstrate adherence to predetermined criteria. Qualification for a Product
means Product testing or inspection conducted according to an approved and
controlled protocol to ensure the Product meets Specifications.

 

  T. “Quality System”, “Quality Management System” or “QSR” means the regulatory
requirements under the Applicable Laws of an Regulatory Authority for the
methods used in, and the facilities and controls used for, the design,
Manufacture, packing, labeling, storage, installation and servicing of Product.

 

  U. “Recall”means a firm’s removal or correction of a marketed product that
Regulatory Authorities considers to be in violation of the laws it administers,
and against which the agency would initiate legal action (e.g., seizure).

 

29



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

  V. “Records” means written or electronic accounts, notes, data, record of, and
information and results obtained from performance of Services of all work done
under this Quality Agreement.

 

  W. “Specification(s)” means all applicable specifications, protocols and other
documents relevant to the design, physical characteristics, function,
performance, Manufacture, packaging, labeling and quality of the Product(s)
communicated in writing by Nevro or mutually agreed upon in writing by the
parties.

 

  X. “Standard Operating Procedure” means the standard operating procedures in
effect at Vention which have been approved by Vention’s quality department and
which are applicable to the processing of the product.

 

  Y. “Sub-tier Supplier” means any supplier that either directly or indirectly
provides product or Services to Vention in connection with any Product.

 

  Z. “Validation” (or “Validate”) means confirmation by examination and
provision of objective evidence that the applicable requirements can
consistently be fulfilled.

 

30



--------------------------------------------------------------------------------

LOGO [g102615graphic_page1.jpg]

 

Responsibilities Table

Table Key: N/A = Not Applicable

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

1.0    Regulatory Compliance          1.1    Maintain all licenses,
registrations and other authorizations as are required under the Applicable
Laws.    ¨    x    x 1.2    Maintain and operate the facility in compliance with
this Quality Agreement.    ¨    x    ¨ 1.3    Manufacture the Product in
accordance with this Quality Agreement.    ¨    x    ¨ 1.4    Product Clearances
and Approvals. Vention shall provide reasonably necessary assistance to Nevro in
obtaining all necessary regulatory approvals for the Manufacturing, marketing,
sale and distribution of the Product(s).    ¨    x    ¨ 1.5    Regulatory
Approval of Product Modifications. Nevro shall be responsible for making the
final determination as to whether proposed Product/Process modifications require
regulatory approval prior to implementation and shall be responsible for filing
and obtaining any required approvals, clearances and/or supplements.    ¨    ¨
   x 1.6    Compliance History. Vention shall provide Nevro with a review of
Vention’s regulatory compliance history related to the Products or related to
the manufacturing processes used to manufacture the Products.    ¨    x    ¨ 2.0
   Management Responsibility          2.1    Vention shall have personnel with
executive responsibility to oversee its Quality System. Vention also shall
maintain an organizational structure which ensures the Product(s) are designed,
developed and/or Manufactured in accordance with this Quality Agreement.    ¨   
x    ¨ 2.2    Vention shall assign a person or person(s) with executive
responsibility, or who report(s) directly to a person with executive
responsibility, to serve as a contact for Nevro under this Quality Agreement,
and to oversee compliance with this Quality Agreement.    ¨    x    ¨ 2.3   
Quality Plan. Vention shall have a quality plan and/or quality system manual
that defines the elements of the Quality System relevant to the design,
development and/or Manufacture of the Product(s), and shall establish how the
quality requirements shall be met.    ¨    x    ¨ 2.4    Identification. Vention
shall ensure that Product(s) and Components are identified during all stages of
receipt, production and distribution.    ¨    x    ¨ 2.5   

Traceability. Vention shall be responsible for setting up and maintaining
controlled documentation of Product and Component traceability during all stages
of receipt, production and distribution.

 

•       It is expected that the results of a full product traceability will be
provided to Nevro upon request, and the results will be available within 24
hours of the request.

   ¨    x    ¨ 3.0    Corrective and Preventive Actions/Performance          3.1
   Standard Operating Procedures. Vention shall establish and maintain
procedures for implementing a CAPA system in compliance with the industry
standards and Quality Management System requirements.    ¨    x    ¨ 3.2   
Resolution. Vention shall implement the CAPA system with regard to any quality,
Manufacturing or performance issue raised by Vention or Nevro related to
Product(s).    ¨    x    ¨

 

31



--------------------------------------------------------------------------------

LOGO [g102615graphic_page1.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

3.3    Field Actions. Nevro has the sole authority for decisions related to any
Product(s) in the field, including any Field Action. Suppler shall support Nevro
by providing access to necessary Product information and quality records.    ¨
   x    x 4.0    Nonconforming Product          4.1    Vention shall establish
and maintain procedures to control Product that does not conform to specified
requirements in compliance with the Quality Management System requirements or
this agreement.    ¨    x    ¨ 4.2    Control of Nonconforming Product. Vention
shall have Standard Operating Procedures to control Product that does not
conform to Nevro Specifications. The procedures shall address the
identification, documentation, evaluation, segregation, and disposition of
Nonconforming Product, including a determination of a need for an investigation,
which shall be documented.    ¨    x    x 4.3    Nevro shall have thirty days
from the delivery of the Product to notify Vention that it has delivered
non-conforming Product. In the event that Nevro does not notify Vention of
non-conformity or non-compliance within such thirty (30) day period, then the
Product(s) shall be deemed accepted. In the event that Nevro shall reject any
Product(s), Nevro shall provide written notice to Vention within forty-five (45)
days after receipt of the shipment, together with a reasonably detailed written
statement of its reason for rejection and, where appropriate, Product samples
demonstrating the proposed nonconformance. If no such written notice is received
by Vention, then Nevro shall be deemed to have accepted the shipment of Product.
In the event of proper rejection by Nevro, Vention shall, within a reasonable
period of time notify Nevro of whether it accepts the notice of nonconformity.
If Vention disagrees with any proposed nonconformity by the Nevro, then both
parties agree to cooperate and make every reasonable effort to resolve the
disagreement. If Vention confirms Nevro’s rejection, Vention shall, in a
reasonably prompt manner, either replace (if it has not already done so) the
nonconforming Product with conforming Product within thirty (30) days; or (ii)
credit to Nevro the purchase price therefor. Replacement shipments shall also be
subject to the terms and conditions of this Quality Agreement.    ¨    x    x
4.4    Product Performance. Nonconforming Products may be returned to Vention
for investigation and analysis.    ¨    x    ¨ 4.5    Disposition of
Nonconforming Product. Vention shall have Standard Operating Procedures covering
disposition of Nonconforming Product, including review and documentation of
decisions. The parties shall jointly determine the procedures for rework, retest
and reevaluation of Nonconforming Product to ensure the Product(s) meet
Specifications. Vention shall document rework activities in the DHR, and provide
report of rework activities to Nevro upon request.    ¨    x    x 5.0   
Document Control          5.1    The Vention shall establish a process for
document control and document changes related to Product(s).    ¨    x    ¨ 5.2
   Vention shall not modify Product Specifications or process specifications
without Nevro written approval. Vention shall maintain records of changes to
documents related to the Product(s), which shall include a description of the
change, identification of the affected documents, the signature of the approving
individual(s), the approval date, and the effective date.    ¨    x    x

 

32



--------------------------------------------------------------------------------

LOGO [g102615graphic_page1.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

6.0    Purchasing Controls          6.1    For Components not supplied by Nevro,
Vention shall establish and maintain controls on the purchase of Components to
ensure conformance to specified requirements, including visual inspection of
packaging, labeling, or shipping containers, and dimensional inspection or
analytical testing. Vention shall maintain documentation that clearly describes
the quality requirements for Components, and shall require Component sources to
notify Vention of any proposed changes in the Manufacturing of the Components
prior to making any change.    ¨    x    ¨ 6.2    For Components not supplied by
Nevro, Vention shall establish and maintain acceptance procedures with respect
to the Manufacture of the Products.    ¨    x    ¨ 7.0    Design Controls      
   7.1    Nevro shall collaborate with Vention to ensure that the design
requirements for the Product(s) are appropriate and address the intended use of
the Product(s) including the needs of the user and patient, in compliance with
the Quality Management System requirements.    ¨    x    x 7.2    Nevro has the
sole authority to make design changes. Vention shall not implement design
change(s) unless it receives updated Specifications from Nevro.    ¨    ¨    x
8.0    Preventive Maintenance and Calibration          8.1    Maintain
calibration and preventive maintenance procedures and schedules for selected
equipment/instruments used in the manufacture, packaging, testing and
Validation/qualification of the Product. Include calibration tagging where
appropriate.    ¨    x    ¨ 8.2    Document and review preventive maintenance
and calibration performed for equipment and make available to Nevro designee for
onsite review upon request.    ¨    x    ¨ 9.0    Packaging and Labeling      
   9.1    Compliance with Specifications. All Products shall be packaged and
labeled in accordance with any applicable Specifications.    ¨    x    ¨ 9.2   
Procedures. Vention shall establish and maintain Standard Operating Procedures
to control labeling activities in compliance with the Quality Management System
requirements.    ¨    x    ¨ 9.3    Labeling Mix-Ups. Vention shall store labels
and labeling in a way that prevents an incorrect label from being used with a
Product. Vention shall control labeling and packaging operations to prevent
labeling mistakes, and shall document the label and labeling used for each
production unit, Lot or batch in the DHR.    ¨    x    ¨ 10.0    Audits         
10.1    Nevro retains the right to audit Vention Manufacturing and Quality
Systems upon advanced written notice, at a date and time mutually agreed to
between the parties.    ¨    ¨    x 10.2    Nevro or an approved designee has
the right to audit Vention’s facilities and systems for a time period not to
exceed three working days, as they relate to the manufacture and testing of
Product, at mutually agreed upon time and date. Nevro or an approved designee
retains the right to conduct “for cause” audits as necessary upon agreement with
Vention.    ¨    ¨    x 10.3    Issue responses to all observations in writing
to Nevro or approved designee within thirty (30) days of receipt. Responses are
to include timelines and plans for closure of all commitments.    ¨    x    ¨
10.4    Management of Sub-tier Suppliers. Vention is responsible for management
of Vention’s Sub-tier suppliers based upon risk as determined per Vention’s own
internal procedures.    ¨    x    ¨

 

33



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

10.5    Vention is responsible for communicating all requirements to third party
suppliers that are managed by Vention. This includes third party suppliers that
have been identified as third party suppliers by Nevro. Any communication with a
third party supplier by Nevro must be coordinated with Vention. If said
communication is not shared with Vention, Vention shall be under no obligation
to follow any directives received by third party supplier through Nevro until
Vention is made aware of the communication/requirements. Further, Vention shall
not be deemed to be in default of this Agreement if Nevro communicates directly
with a third party supplier without coordinating through Vention and Nevro shall
indemnify and hold Vention harmless for any issues that may arise as a result of
any communication with a third party supplier that has not been coordinated
through Vention.    ¨    x    x 10.6    Vention is responsible for qualifying,
monitoring and maintaining the list of Sub-Tier suppliers used for this Product
in accordance with Vention’s internal procedures.    ¨    x    ¨ 10.7   
Regulatory Audits and Inspections. Vention agrees that Regulatory Authorities
shall have access to and the right to inspect or audit any pertinent Product(s)
design, Manufacturing, or quality processes, and associated documentation or
Records.    ¨    x    ¨ 10.8    Third Party Audits. Vention shall promptly
notify Nevro when an Authority inspection of its facilities (or an inspection by
third parties in accordance with FDA regulations or inspection by another
governmental authority such as a Notified Body) relating to any Product(s) is
expected and/or underway.    ¨    x    ¨ 10.9    Regulatory Correspondence.
Vention shall promptly provide Nevro with copies of all regulatory
correspondence, including without limitation Form FDA 483s and FDA warning
letters and any correspondence with the FDA or any other Authority related to
processes, Components or equipment which are the same or similar to those used
in the Manufacture of the Product(s).    ¨    x    ¨ 10.10    Regulatory
Commitments. Vention shall secure Nevro’s written agreement prior to making any
commitment to a regulatory agency regarding the Product. Nevro shall be provided
with draft responses to regulatory observations that involve the Product and its
Manufacture prior to submission to any Regulatory Authority and Vention shall
permit Nevro’s input into responses and corrective actions. Vention shall retain
the final authority and responsibility for the content of the responses to the
Regulatory Authority related to a Finished Device.    ¨    x    x 11.0   
Personnel Training          11.1    Personnel and Training. Vention shall have
sufficient personnel with the necessary education, background, training and
experience to perform under this Quality Agreement.    ¨    x    ¨ 11.2   
Provide adequate number of personnel qualified by appropriate training and
experience to perform and supervise the manufacture, testing, packaging and
disposition of the Product.    ¨    x    ¨ 11.3    Assure training is regularly
conducted, assessed and documented by qualified individuals in accordance with
Vention’s documented procedures.    ¨    x    ¨ 11.4    Have written job
descriptions for positions responsible for performing GMP related activities.   
¨    x    ¨ 11.5    Assure that non-employees, including consultants, advising
on the manufacture and control of the Product have sufficient education,
training, and experience to advise on the subject for which they are retained.
   ¨    x    ¨

 

34



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

12.0    Complaints/Adverse Events          12.1    Each party shall cooperate
fully with the other party in dealing with customer and third party complaints
concerning the Product(s) and shall take such action to promptly resolve such
complaints as may be reasonably requested by the other party.    ¨    x    x
12.2    Nevro shall have the sole authority to correspond with all applicable
regulatory authorities with respect to complaints about the Product(s).    ¨   
¨    x 12.3    Nevro is responsible for complying with all applicable Regulatory
Authorities regulatory requirements pertaining to Adverse Event reporting.
Vention shall reasonably cooperate with Nevro to enable Nevro to fulfill such
requirements. If Vention becomes aware of a potentially reportable event, notice
of such event shall be given to Nevro within two (2) business days.    ¨    x   
x 13.0    Field Alerts and Recalls          13.1    If Vention becomes aware of
any defect or problem with respect to any Nevro Product, they shall notify Nevro
no later than two (2) business days after becoming aware of the issue.    ¨    x
   ¨ 13.2    Notification. If either party in good faith determines that a
Recall or other action involving a Product(s) should be considered, such party
shall immediately notify the other party and shall advise such other party of
the reasons underlying its determination.    ¨    x    x 13.3    Nevro
Determination. Nevro has the sole authority to determine whether any action such
as a Recall or other action should be undertaken.    ¨    ¨    x 13.4   
Analysis. Product returned related to Recall shall be analyzed by Nevro or by
Vention at Nevro’s request. If Vention is required to perform this analysis,
Vention will quote the additional costs for the analysis. Work will commence
once agreement is made between parties in writing.    ¨    x    x 14.0   
Handling, Storage, Distribution and Installation          14.1    Vention shall
establish and maintain procedures for the handling, storage, distribution and
installation of the Product(s).    ¨    x    ¨ 14.2    Handling. Vention shall
have systems in place to ensure that mix-ups, damage, deterioration,
contamination or other adverse effects do not occur during handling of the
Product(s).    ¨    x    ¨ 14.3    Storage. Vention shall control storage areas
to prevent mix-ups, damage, deterioration, contamination or other adverse
effects pending distribution of the Product(s).    ¨    x    ¨ 14.4   
Distribution. Vention shall have systems in place to control distribution of
Product(s) so that only Product(s) approved for release are distributed. Vention
shall ensure that no obsolete, rejected, expired or deteriorated Product(s) are
distributed, unless they are distributed to Nevro at its written request.    ¨
   x    ¨ 15.0    Production          15.1    Process Control-Generally. Vention
shall have systems in place to define and maintain the Manufacturing process and
associated controls so that all Product(s) conform to their Specifications (ie.
Device Master Records).    ¨    x    ¨ 15.2    Process Monitoring. Vention shall
monitor and control the Manufacturing process using the industry standard tools
such as in-process inspection, Validation and statistical process control.    ¨
   x    ¨ 15.3    Certificate of Conformance. If requested by Nevro, Vention
shall provide to Nevro a Certificate of Conformance consistent with the
Specifications for each Lot/batch of Product shipped.    ¨    x    ¨

 

35



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

15.4    Inspection, Measurement, and Test Equipment. Vention shall notify Nevro
in writing of any out-of-tolerance equipment that may affect the testing or
Manufacturing of any Product(s) or Component. The written notification shall
include identification of the affected Product(s) or Component.    ¨    x    ¨
15.5    Nevro has the sole authority to make/approve process changes. Vention
shall not implement process change(s) unless it receives written approval from
Nevro.          16.0    Change and Change Notification          16.1    Changes
by Nevro. The Specifications may be revised by Nevro, to be agreed upon by
Vention. Such revisions may require additional Qualification. If additional
Qualification is required, Supplier will quote the additional qualification
costs. Nevro shall notify Vention of all relevant Specification revisions, which
shall be agreed to by Vention. Vention shall implement all revisions by dates
specified by Nevro when possible and if such date cannot be met, then the
parties shall mutually agree to a date that is achievable.    ¨    ¨    x 16.2
   Changes by Supplier. Upon approval by Nevro of the initial design, Component
or process changes, design changes or deviations considered by Vention must be
submitted to Nevro in writing for review and approval prior to making any
changes. Said approval shall be provided in a timely manner.    ¨    x    ¨ 16.3
   Change/Approval. Nevro personnel shall review and approve changes that may
affect the Product(s).    ¨    ¨    x 17.0    Record Retention          17.1   
Creation and Maintenance Quality System Record. Each party shall create and
maintain Records for the activities for which they are responsible under this
Quality Agreement in compliance with the Quality Management System requirements.
   ¨    x    x 17.2    Copies. Upon Nevro’s request, Supplier shall promptly
provide Nevro with copies of non-proprietary portions of Records and other
documents required to be maintained pursuant to this Quality Agreement.    ¨   
x    ¨ 17.3    Retention. Vention shall keep Records for 7 years minimally from
date of Record creation; thereafter, Vention shall notify Nevro prior to
disposing of such Records and upon Nevro’s request, either (i) transfer custody
of the Records to Nevro or (ii) Nevro may elect to have such Records retained in
Vention’s archives for an additional period of time at a reasonable charge to
Nevro. At any time upon written request, or termination of this Quality
Agreement, Vention shall return all Records to Nevro.    ¨    x    ¨ 18.0   
Resolution of Quality Issues          18.1    Quality related disagreements
between Vention and Nevro that are not resolved in the normal course of business
shall be brought to the attention of the appropriate contact person for notices
(as set forth below) at Vention and Nevro, in writing. If both parties agree
that a resolution of the disagreement is reasonably possible, then both Vention
and Nevro shall agree to work jointly to develop a strategy for such resolution.
Vention and Nevro further agree to record such resolution in writing. If a
resolution cannot be reached, then the parties agree to resolve the same through
non-binding arbitration.    ¨    x    x

 

36



--------------------------------------------------------------------------------

LOGO [g102615nevro_logo.jpg]

 

Section

  

Responsibilities

  

N/A

  

Vention

  

Nevro

19.0    Quality Reporting            

Vention shall report the following quality information to Nevro on a quarterly
basis:

 

•       Nonconforming Material Reports (NCMR’s) for Nevro product, including
trend analysis of defect types.

 

•       Supplier performance of Suppliers that provide Nevro parts or services,
including trend analysis for supplier issues.

 

•       Supplier Corrective Actions for Suppliers that provide Nevro parts and
services.

 

•       Environmental Monitoring (at minimum Cleanroom particle, viables)

 

•       Production Yields, including trend analysis of defect types

 

•       Number of devices manufactured

 

•       Number of devices shipped

   ¨    x    ¨

 

37



--------------------------------------------------------------------------------

LOGO [g102615graphic_page1.jpg]

 

XII. ATTACHMENTS

 

  x ISO 13485 Certificate

 

  ¨ Organizational Chart

 

  ¨ Quality Manual

 

  ¨                                                              

 

  ¨                                                              

Approval:

 

SUPPLIER     NEVRO CORPORATION

REPRESENTATIVE

    QUALITY REPRESENTATIVE

Michael Kilday, V.P., Quality & Regulatory

   

Vic Ayer, Director, Quality Assurance

Print (Name and Title)     Print (Name and Title)

/s/ Michael Kilday

   

/s/ Vic Ayer

Signature     Signature

11/07/2013

   

08 Nov 2013

Date     Date

Ron Koronkowski, Director, Quality & Regulatory

    Print (Name and Title)    

/s/ Ron Koronkowski

    Signature    

11/7/2013

    Date    

Yvette Castillo, Product Development Engineer

    Print (Name and Title)    

 

    Signature    

 

    Date    

 

38



--------------------------------------------------------------------------------

APPENDIX G

Form of Purchase Order

Sample Below: PA12131

[***]

 

39

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.